Mr. Justice Gantt
delivered the opinion of the court.
The motion for a nonsuit was properly overruled. The evidence is by no means certain, to shew that the expression did specifically allude to the circumstance of the cotton carried to the plaintiff’s gin; it was rather an inference of the counsel, than the conclusion of the witness, or judge presiding.
The witness only supposed, and perhaps correctly, that such was the allusion of the defendant, in making use of the expression he did. But although that were the fact, it would not alter the law of the case.
The plaintiff might steal cotton entrusted with him to gin. He might be guilty of such a breach of trust, as would amount to a felony; and this he was charged with having done in the present case.
There is no ground of appeal in this case, and the motion is refused.
Justices Nott, Cokoek, Éichardson and Huger, concurred.